Citation Nr: 1648010	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an upper back disability.  

3.  Entitlement to service connection for a bilateral hand disability.  

4.  Entitlement to an initial rating in excess of 10 percent for TBI with residual headaches.  

5.  Entitlement to an initial compensable rating for status post fracture, right 4th and 5th fingers. 

6.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1982 to June 1982 and February 1983 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The August 2010 rating decision denied service connection for a bilateral hand disability, and upper and low back disabilities.  The rating decision also granted service connection for residuals of TBI and assigned a 10 percent rating, and granted service connection for a right fourth and fifth finger disability and hemorrhoids and assigned noncompensable ratings.  

In February 2014, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for a low back and upper back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran had a bilateral hand disability during the appeal period. 

2.  For the entire appeal period, the Veteran's headaches, residual of TBI, were manifested by subjective complaints of headaches, anxiety, dizziness, slurring of speech, and difficulty swallowing.  

3.  For the entire appeal period, the Veteran's status post fracture, fourth and fifth right fingers manifested in pain and weakened grip.

4.  For the entire appeal period, the Veteran's hemorrhoids manifested in mild to moderate symptoms.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating in excess of 10 percent for headaches, residual of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2016).

3.  The criteria for an initial compensable rating for status post fracture, fourth and fifth right fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2016).
 
4.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Regarding the Veteran's service connection claims, the notice requirements were met in a September 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA would attempt to obtain. The letter also provided notice of how disability ratings and effective dates would be determined. 

With respect to the Veteran's increased rating claims, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2013 Statement of the Case (SOC) provided notice to the Veteran on the "downstream" issue of entitlement to an increased rating and an August 2014 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA medical examinations in June 2010 and July 2014.  The Board finds the examinations and medical opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred during active military service or, if preexisting, was aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral hand disability

The Veteran claims entitlement to service connection for a bilateral hand disability.  As noted above, the first element of service connection requires evidence of a present disability.  The medical evidence of record indicates that the Veteran does not have a current bilateral hand disability.     

The Veteran denied any history of broken bones in the fingers of the right hand.  He stated he has "banged" the knuckles multiple times over the years.  He reported decreased grip strength in the right hand and that he also had occasional stiffness and soreness in the fingers and right hand.  He stated he was told by a doctor that he had calcium build up in the joints due to trauma to the hands and fingers.  

The Veteran was afforded a VA examination in June 2010.  The examiner found a small metal foreign body in the soft tissues of the left small finger but found a normal right hand.  The examiner reported that despite subjective complaints, there is no objective evidence to support a diagnosis for the hands.  The examiner further reported that the foreign body noted in the left hand was less likely than not caused by, related to, or worsened beyond natural progression by military service.  

Similarly, the Veteran was afforded a VA examination in July 2014.  The examiner reported that the Veteran did not have a hand or finger condition.  The Veteran did not report flare-ups that impact the function of the hand.  There was no limitation in range of motion or evidence of painful motion in the fingers or thumbs.  The Veteran was able to perform repetitive use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and fingers posttest. There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.   The Veteran also did not have any pain to palpation for joints or soft tissue of either hand including the thumb and fingers.  

Muscle strength testing revealed that the Veteran had full (5/5) muscle strength in his left and right hand.  The Veteran did not have ankylosis in the thumb or fingers. Imaging studies showed normal findings.  

In sum, the VA examination reports indicate that the Veteran does not have a current diagnosis of a bilateral hand disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Board has carefully considered the Veteran's lay statements regarding the pain and weakened grip he feels in his hands.  Significantly, pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Also, while the Veteran is competent to report on symptoms, he is not competent to diagnose the etiology of his symptoms because the type of symptoms asserted may be manifestations of a multitude of disease processes thereby rendering the question of diagnosis medically complex.  In the absence of competent evidence of a current disability manifested by pain in the bilateral hands during the course of the appeal, service connection cannot be granted for any disorder of the bilateral hands.  

Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Residuals of TBI

The Veteran reports that his headaches, residual of TBI are more severe than reflected in his current 10 percent rating.  The Veteran's headaches residual of TBI are currently rated under Diagnostic Codes 8045.  

Diagnostic Code 8045 provides for the evaluation of TBI. 38 C.F.R. § 4.124a. There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

The Veteran was afforded VA examinations in June 2010 and July 2014.  The VA examinations for the Veteran's TBI residuals included testing of the 10 facets required for rating TBI residuals under the applicable rating criteria.  In sum, these 10 facets are (1) memory, attention, concentration, and executive functions; (2) judgment; (3) social interaction; (4) orientation; (5) motor activity (including evaluation of intact motor and sensory systems); (6) visual spatial orientation; (7) subjective symptoms; (8) neurobehavioral effects; (9) communication; and (10) consciousness. 

The Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal and social interaction was routinely appropriate.  He was oriented to person, time, place and situation.  His motor activity was normal.  See also June 2010 VA Examination Report. 

His subjective symptoms included mild or occasional headaches and mild anxiety.  See July 2014 VA Examination Report.  The examiner indicated that they do not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  Id.  The Veteran also reported that he has about three headaches every 6 months and he reported that he feels dizzy at times when he stands up and has been told that when he has headaches he has some slurring of speech.  Id.  The Veteran reported having a headache every 6 to 8 weeks lasting from 2 hours to a day.  See June 2010 VA Examination Report.  He also reported swallowing difficulties.   Id.  The Veteran reported no weakness, paralysis, sleep disturbance, fatigue, or malaise.  See June 2010 VA Examination Report. 

With respect to facets 8, 9, and 10, the Veteran showed no neurobehavioral effects.  He was also able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  

The Veteran underwent psychological testing and performed in the high average range on two tasks of immediate memory, high average and superior on the tasks of visuospatial/construction functioning; average and high average on the tasks of language functioning; average and superior on two tasks of attention; and average, high average, and superior on four tasks of delayed memory.  On trials A and B the Veteran scored well within normal limits on tasks of speed for attention sequencing, mental flexibility, and of visual search and motor function.  The examiner found that the test results were probably valid as the Veteran was administered a symptoms validity instrument related to memory and his results were consistent with valid responding.  Thus, with respect to facets 5 and 6, the Veteran was normal.  The examiner also reported that the Veteran's residual conditions attributable to his TBI do not impact his ability to work. 

In sum, the Veteran has only a single level of 1 in the subjective symptoms facet.  Level 1 of the subjective symptoms facet provides for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living; or work family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  

The Board has considered whether the Veteran's symptoms more closely approximate a level 2 on the subjective symptoms facet, which would warrant a 40 percent rating.  Application of level 2 is warranted where there are three or more subjective symptoms that moderately interfere with work instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at level 2 are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

The evidence does not show and the Veteran does not assert that his headache symptoms manifest to the degree required by level 2.  The Veteran reported that he may sometimes go two weeks without a headache and then in one week he will have two or three headaches that last anywhere from 10 minutes to a whole day.  However, he does not state that his headaches occur on daily or near daily basis.  He also reported that his headaches are usually on one side of his head and he continues to try to function through the pain. See February 2014 Hearing; October 2009 Statement in Support of Claim.  The Veteran's subjective complaints of anxiety were noted as mild.  He also only reported dizziness at times and only some slurring of speech when he has a headache.  The Veteran also reported subjective complaints of difficulty swallowing.  Ultimately, the July 2014 VA examiner essentially found that the Veteran's complaints had a less than moderate impact on the Veteran's functioning.  The Veteran also specifically reported that his symptoms do not impact his personal relationships. 

The Board has also considered whether a rating under DC 8100 is appropriate for migraine headaches but the record does not show and the Veteran has not reported he has migraine headaches.   See February 2014 DRO Hearing Transcript.  In addition the July 2014 VA examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headaches.  Also, there must be objective evidence supporting the diagnosis of vestibular disequilibrium before a compensable evaluation can be assigned under DC 6204.  Additionally, no formal psychiatric disorder associated with the TBI has been identified such that a separate evaluation under the General Rating Formula for Mental Disorders would be appropriate. 
 
As such, a rating greater than 10 percent is not warranted. 




Status Post Fracture Fourth and Fifth fingers. 

The Veteran asserts that his disability of the right fourth and fifth fingers is more severe than reflected in his current noncompensable rating.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnston v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's right hand disability has been rated as noncompensable pursuant to Diagnostic Code 5230 for limitation of motion in the ring or little finger.  

Diagnostic Code 5230 provides a maximum noncompensable rating for any limitation of motion for the ring or little finger.  Thus, even if the Veteran displays limited motion of the ring or little finger, a noncompensable rating is the highest rating he can receive under Diagnostic Code 5230. 

The Board has considered the Veteran's statements regarding his symptoms.  The Veteran reported that he has limited use of his two fingers.  He reported that he had surgery on his ring finger in 2001 but it did not help his pain or symptoms.  He reported that it is painful to make a fist.  He further reported that when he grips something there is no strength in his fourth and fifth fingers to grip tightly.  He reported that he sometimes experiences numbness and tingling in his fourth and fifth fingers.  See February 2014 DRO Hearing Transcript. 

However, as explained above, where only limitation of motion of the left ring and little fingers is shown, a noncompensable rating is the maximum schedular rating available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Moreover, there is no "minimum compensable rating" available for limitation of motion of a ring or little finger joint.  Thus, despite lay evidence of painful motion, a compensable rating is not warranted under the provisions of 38 C.F.R. § 4.59.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Veteran is in receipt of the maximum schedular rating for his disability of the fourth and fifth fingers. 

The Board has also considered whether an increased initial rating is warranted under another diagnostic code.  Diagnostic codes 5216 through 5219 provide various ratings where unfavorable ankylosis of multiple digits is present.  Diagnostic codes 5220 through 5223 provide various ratings where favorable ankylosis of multiple digits is present.  Diagnostic codes 5224 through 5227 provide various ratings where ankylosis of individual digits is present.  There, however, is no ankylosis of the fingers.  Also, while the Veteran complains of numbness and tingling in his fourth and fifth fingers, no neurological impairment associated with the service connected disability has been identified (see, e.g., July 2014 VA examination report), and so the criteria associated with Diagnostic Codes 8514, 8515, and 8516 are not met.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 5151, a 30 percent rating for the dominant hand and 20 percent for the nondominant hand is warranted where amputation of the Veteran's ring and little fingers has been performed.  Here, there is no indication of amputation.

Special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.  However, the Veteran has not asserted loss of use of his hand.  In fact, he reported that he works as a mechanic and uses his hands regularly.  Thus, special monthly compensation is not warranted. 

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

In sum, absent some showing limitation of motion of digits other than the right ring and little fingers, some ankylosis, or functional impairment akin to amputation, a compensable rating is not warranted. 

Hemorrhoids 

The Veteran asserts that his hemorrhoids are more disabling than reflected in his current noncompensable rating. 

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under DC 7336, a noncompensable rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

The Veteran reported he gets hemorrhoids when he has been sitting for a long period of time - for up to seven or eight hours a day or if he takes a long drive.  He reports that during a flare-up he bleeds and has diarrhea for two to three days.  He reported that lifting heavy items makes them flare-up.  He further reported that lifting is required for his job as a mechanic making him unable to avoid flare-ups.  

During the June 2010 VA examination, the Veteran reported that his hemorrhoids were treated with sitz baths and Epsom salts.  His symptoms included itching, occasional bleeding, and diarrhea with a flare-up.  He reported no fecal leakage or involuntary bowel movement.  The Veteran reported no loss of sphincter control.  He reported bleeding once every 2 months for about 3 days.   

On physical examination, the examiner noted that the Veteran had small external hemorrhoids and his prostate was nonnodular and non enlarged. 
Similarly, during the July 2014 VA examination, the Veteran reported itching, swelling, and bleeding.  He stated that his symptoms occur every 2 to 3 months.  The Veteran denied any current treatment other than letting the symptoms resolve spontaneously.  He reported that the hemorrhoids usually resolve in 1 to 2 days.  The examiner described the Veteran's symptoms as mild and on physical examination noted small to moderate external hemorrhoids.  

Accordingly, the Board finds that the Veteran has external hemorrhoids that manifest in occasional itching, bleeding, swelling, and diarrhea.  Neither the medical evidence nor the Veteran's lay statements indicate that the Veteran's hemorrhoids are currently, or ever were, large or thrombotic, irreducible, with excessive redundant tissue, with anal fissure, or with persistent bleeding with secondary anemia.  Despite the recurrence of the bleeding, the evidence does not show that the Veteran's hemorrhoids more nearly approximate the criteria corresponding to a compensable rating pursuant to DC 7336.  38 C.F.R. §§ 4.7, 4.114.  Also, while the Veteran complains of diarrhea, no impairment of sphincter control has been diagnosed such that a separate rating under DC 7332 is not warranted. 

A compensable rating for service-connected hemorrhoids pursuant to DC 7336 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.

Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reported that his residuals of TBI include headaches, anxiety, dizziness, slurring of speech, and difficulty swallowing.  The rating criteria for evaluating TBI are very broad and capture objective findings of TBI and subjective symptoms.  He reported that his right fourth and fifth finger disability manifest in pain and weakened grip.  Finally, he reported that his hemorrhoids manifest bleeding, diarrhea, itching, and swelling.  The Veteran has not described any unusual or exceptional features associated with his headaches residual of TBI, his right fourth and fifth finger disability, or his hemorrhoids.   As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disabilities.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 
 
Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his service-connected disabilities.  In fact, the record shows the Veteran works as a mechanic.  See February 2014 DRO Hearing Transcript.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for compensable ratings for the Veteran's hemorrhoids or fourth and fifth finger disabilities, and there is no basis for a rating in excess of 10 percent for the Veteran's service-connected headaches residual of TBI.  


ORDER

Entitlement to an initial rating in excess of 10 percent for TBI with residual headaches is denied. 

Entitlement to an initial compensable rating for status post fracture, 4th and 5th fingers is denied. 

Entitlement to an initial compensable rating for hemorrhoids is denied. 

Entitlement to service connection for a bilateral hand injury is denied. 


REMAND

The Veteran claims entitlement to service connection for a lower back and upper back disability. 

As noted above, the first element of service connection requires evidence of a present disability.  Here, the evidence is conflicting as to whether the Veteran has current upper and lower back disabilities.   

The Veteran reported that he had pinched nerves in basic training for his low back while in service.  He reported experiencing pain whenever he bended or stooped.  He reported that he was diagnosed with pinched nerve, muscle spasm, and lower back muscle strain.  See June 2010 VA Examination Report.  

The Veteran was afforded a VA examination in June 2010.  X-ray images showed a normal thoracic spine.  X-ray evidence of the lumbar spine showed generalized demineralization of the bones.  Lumbar vertebrae height, alignment, and intervertebral spaces were maintained.  There was no displaced fracture and sacroiliac joints were maintained.  The examiner reported that there was no objective evidence to support a diagnosis for the upper and lower back.  See June 2010 VA Examination Report.

The record shows that the Veteran continually sought treatment from a private chiropractor for his back pain. An October 2004 treatment notes reads, "Cervical segment 2 was observed to be subluxed PLS.  A right rotated posterior subluxation with superior displacement of the 6th vertebra in the cervical spine was observed.  The T6 vertebral was examined and found to be deviated posterior right superior.  The L5 segment was noted to be subluxed PRS.  A posterior deviation is noted at the right ilium.  Palpation of the muscles revealed a moderated amount of muscle tightness in the suboccipital muscles on the left, cervical paraspinal muscles on the right, upper thoracic muscles bilaterally and mid thoracic muscles bilaterally, and a severe amount of hypertonic muscle contraction in the lumbar paraspinal muscles bilaterally and gluteal muscles on the right.  In checking the spinal tissues for pain, there was clear indication of a fairly moderate amount of pain at the right ilium on the right, and L4 and L5 bilaterally and a slight degree of pain and discomfort at T4 and T8 bilaterally."  The listed diagnoses were lumbago and muscle spasm.  

A November 2004 chiropractic treatment note further stated that x-rays showed that the Veteran's lumbar spine "appeared to be a little hypolordotic.  The L5-S1 foramina was a little encroached."  In a June 2008 letter from chiropractic doctor W.R. reports that the Veteran has a "chronic lower back condition."  See also February 2005 Private Treatment Records.   In addition, an October 2009 Private Treatment Note indicates that an MRI of the spine revealed minimal early degenerative disc change sat L3/L4 and L5/L5.  

As such, the Board finds that a new VA examination is warranted to reconcile the findings.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to be afforded a new VA examination by an appropriate examiner to determine if there is a lower back and an upper back disability.  The Veteran's file must be reviewed by the examiner.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) Does the Veteran have a lower back diagnosis(es)?  If the Veteran does not have a lower back diagnosis the examiner should reconcile the current findings and the findings in the June 2010 VA examination report with the Veteran's chiropractic treatment records showing findings of a low back diagnosis (e.g., records dated in October 2004, November 2004, February 2005, June 2008, and October 2009). 

(b) For each lower back diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the low back condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service?

(c) Does the Veteran have an upper back diagnosis(es)?  If the Veteran does not have an upper back diagnosis the examiner should reconcile the current findings and the findings in the June 2010 VA examination report with the Veteran's chiropractic treatment records showing findings of an upper back diagnosis (e.g., record dated in October 2004). 

(d) For each upper back diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the upper back condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  Readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran and his representative with the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


